Exhibit 10.1

 

[image_001.jpg] CTBC Bank



Version of September 2014

 

Terms of Credit Line

 

The next annual review will take place on November 30, 2016.

I. Credit Grantee Name and Joint Guarantor

Credit Grantee Name





 Applied Optoelectronics, Inc.





 Joint guarantor  – Business Registration Number  (AOI) Taiwan Branch  Co-drawer
 – /ID Number of Person in charge

 28410552

 Lin Chih-Hsiang

 Promissory note drawer  – II. Line of Credit (excluding Financial Transaction
Limit



 

(I) Credit Line Approval

Type of Credit Line Product Type Amount of Credit Line Period (Months) Interest
Rate/Service Charge Comprehensive credit line Short-term loan and importing O/A;
L/C issuing and performance guarantee

TWD 200,000 thousand

(TWD 50,000 thousand)

12

1.  TWD: corporate interest rate swap index (month) + 1.5%

2.   Foreign currency: COF + 1.8%

3.  L/C issuing service charge rate: 0.125%; telegram cost: USD 10

4.  performance guarantee service charge rate: 1.5% (annual interest rate)

short-term loans Amount of short-term loans TWD 120,000 thousand 12 TWD: bargain
interest rate

 

 

 



   

 

 

(II) Terms and Conditions of Credit Granting

General Conditions

1.   Comprehensive credit line - Short-term loans can be remitted only to
suppliers, and each short-term loan is available for a maximum of 120 days.

2.   Comprehensive credit line - The importing O/A financing is provided in 100%
credit line. Each such loan is available for a maximum of 120 days and can be
remitted only to suppliers. If there are new suppliers, such loans can be
available only after being approved by CTBC.

3.   The importing O/A credit line can be used only after the transaction lists
or relevant invoices are provided.

4.   Comprehensive credit line - The L/C issuing period cannot exceed 180days;
the loan for L/C issuing foreign currency financing may be made in TWD.

5.   Comprehensive credit line - The total available balance for L/C issuing and
performance guarantee cannot exceed TWD 50,000(per thousand unit).

6.   The amount of short-term loans cannot exceed the available balance, and the
certificate of deposit of foreign currencies in our bank shall be provided. The
loans are provided at 90% of the amount on the certificate of deposit. The
period for using loans cannot exceed 6 months, and foreign currencies cannot be
exchanged directly in our bank.

7.   Collaterals for the amount of short-term loans may be provided by a third
party, provided that promissory note which is issued by the third party who
provide collaterals and endorsed by your company shall be provided.

8.   The inward remittance must reach USD 15,000 thousand (including the related
party AOI US) upon each quarterly review.

9.   CTBC will check Lin Chih-Hsiang 's liabilities every six months. If Lin
Chih-Hsiang has stood guarantee for AOI Taiwan Branch, Lin shall be deemed as
the guarantor of this case.

Special Conditions

1.   Provide a Direct Account to remit money to CTBC.

2.   Time for review of each quarter is March 2016, June 2016, September 2016,
and November 2016.

 

(III) Notes:

 

1.After your company signs this notification, as the market changes, our bank
reserves the rights to approve or reject your application for withdrawing or
using the credit line based on the original interest rate/service charge. If
your company indeed demands funds, your company can apply for using the fund
only after both parties otherwise has agreed upon the interest rate/service
charge or the line of credit and record them to relevant funding application.
For matters not mentioned herein, refer to our bank's credit line contract and
relevant rules.  2.For the abovementioned credit line, please provide relevant
boards meeting minutes.

 

 

 

 



CTBC Bank Co., Ltd.

 

[image_002.jpg]

 

January 4, 105 year of the Republic of China’s Era.

 

CTBC Bank Co.,
Ltd.                                                                                                                                                                   Page
1 of 1

 

 

 



 2 

 

